Citation Nr: 0009343	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-44 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
September 1991.  She also had additional service in the 
Reserves.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claims of service 
connection for chronic sinusitis and respiratory disorder.

In March 2000, the veteran was scheduled for a hearing before 
a Member of the Board; however, the veteran failed to report 
to the hearing.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for chronic sinusitis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2. The veteran's claim of entitlement to service connection 
for a respiratory disorder is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic sinusitis is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for a respiratory disorder is well-grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that, on 
enlistment examination in April 1990, the veteran's sinuses, 
lungs and chest were clinically normal.  The veteran 
indicated that she had never had sinusitis, asthma, shortness 
of breath or chronic cough.  In March 1991, the veteran 
reported that she had tightness in the throat and chest, 
difficulty breathing, tongue swelling, a runny nose, and 
itchy eyes.  She was assessed with allergies.  On a 
subsequent examination, the veteran reported chest pain with 
dyspnea, constant cough and no history of chronic obstructive 
pulmonary disease.  She was assessed with acute upper 
respiratory infection.  In August 1991, the veteran reported 
that she had post nasal drip.

On VA examination in May 1992, the veteran was reported to 
have had recurrent frontal and post orbital headaches for the 
previous six months, which had been unsuccessfully treated 
with sinus medications.  There was tenderness over the 
frontal sinus area and an otherwise normal examination.  X-
ray of the paranasal sinuses revealed no significant 
pathology.  The veteran denied having nasal congestion 
associated with her claimed headaches.  Her nasal passages 
were free of congestion and her turbinate was within normal 
limits.  

The veteran also reported that she had had a cough with 
shortness of breath for the previous seven months, with 
progressively increased feelings of chest tightness.  She was 
reported to be in acute respiratory distress with chronic 
spasmatic coughing and whooping.  No specific rales or 
wheezes were heard.  A chest x-ray showed evidence of a 
patchy pneumonia in the right upper, middle, and lower lobes.  
The veteran was diagnosed, in part, with severe, chronic 
bronchitis with pneumonia of the right lung, and history of 
sinusitis with frontal headaches.

Received in February 1996 were private medical records from 
East Carolina Internal Medicine, P.A., reflecting treatment 
from May 1995 to October 1995.  In May 1995, the appellant 
dated her symptoms from 1991, and a CT scan taken that month 
reportedly showed parenchymal changes in the right upper and 
middle lobes, with evidence of early cystic changes and 
diffuse parenchymal abnormalities.  In light of her prior 
history the examiner was very suspicious that the appellant 
may have sarcoidosis.  

In June 1995, the veteran was reported to have recently 
completed an evaluation of bronchospasm and to have had an 
abnormal chest x-ray with right upper lobe and middle lobe 
cystic changes in addition to diffuse parenchymal 
abnormalities.  Her bronchoscopy and transbronchial biopsies 
were reported to be nonspecific.  The impression was, in 
part, history of abnormal chest x-ray and history of reactive 
airways disease.

Received in April 1996 were private medical records from 
Carteret General Hospital, reflecting treatment from May 1992 
to September 1995.  In May 1992, an x-ray study of the chest 
revealed pneumonia of the right upper and middle lobes.  She 
was assessed with atypical pneumonia, antigen negative.  In 
December 1993, an x-ray study of the chest revealed minimal 
pneumonitis of the right middle lobe.

Received in February 1996 were private medical records from 
Palmed Medical System, reflecting treatment from July 1990 to 
September 1995.  In May 1995, the veteran was assessed with 
pneumonia versus bronchitis.  In September 1995, the veteran 
reported that, in 1991, she had been diagnosed with an upper 
respiratory infection.  Her lungs were reported to be clear, 
bilaterally, and her chest was positive for reproducible 
chest wall tenderness of the left upper anterior chest with 
cough and palpation.  The veteran was assessed with 
costochondritis.

In July 1996, Leonor C. Carrasco, M.D., reported that the 
veteran had a history of headaches, postnasal drainage, 
cough, nasal stuffiness, wheezing and difficulty breathing, 
which had become progressively worse since February or March 
1991.

In August 1996, Irl J. Wentz, M.D., diagnosed the veteran, in 
part, with chronic bronchospasm with cystic disease in the 
right upper and middle lobes of the lung.

In August 1996, a VA outpatient treatment record reported 
that the veteran complained of chest pain and sinus problems.  
She was reported to have what sounded like bronchoscopy.

In August 1996, Karen R. Skarda, M.D., reported that the 
veteran continued to have ongoing signs and symptoms of 
allergic rhinitis (nasal/bronchial allergy) and bronchial 
asthma (reversible obstructive lung disease).  Dr. Skarda 
reported that, upon reviewing medical documents, the 
veteran's symptoms had begun in February 1991 and had 
continued to become worse.  The veteran was reported to have 
been treated and hospitalized for the condition.  She was 
reported to have developed chronic bronchitis, bronchial 
asthma and perennial nasal allergy during the period from 
February to March 1991.

In February 1997, a VA examiner assessed the veteran as 
having bronchitis.

On VA examination in March 1997, the veteran was reported to 
complain of a constant running nose, headache with pressure 
behind her eyes, chest pain tightness and cough with 
shortness of breath.  The veteran indicated that she had had 
sinus and upper respiratory problems since February 1991.

During a hearing at the RO in February 1998, the veteran 
reported that she had been told in service that she had an 
upper respiratory infection.  She reported that she had gone 
to sick bay in service one or two times per month.  She 
reported that she currently had tightness of the chest, 
constant cough and nasal problems.  She indicated that she 
had not had a medical examination on discharge from service.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  If 
a condition noted during service is not determined to be 
chronic, then, generally, a continuity of symptomatology 
after service is required for service connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

A.  Service Connection for Chronic Sinusitis

The veteran contends, in essence, that she has chronic 
sinusitis due to disease or injury incurred in or aggravated 
by service.  In this regard, the service medical records are 
negative for a diagnosis of chronic sinusitis.  On VA 
examination in May 1992, the veteran had tenderness over the 
frontal sinus area, but to have an otherwise normal 
examination.  She was diagnosed with history of sinusitis 
with frontal headaches.

In August 1996, a VA outpatient treatment record reported 
that the veteran complained of chest pain and sinus problems; 
however, she was reported to have what sounded like 
bronchoscopy.  Sinusitis was not diagnosed.

The Board is cognizant of the veteran's contentions in regard 
to her claim for service connection for chronic sinusitis.  
However, in the absence of competent evidence of a current 
disability due to service, a well-grounded claim of service 
connection has not been submitted.  Rabideau, 2 Vet. App. at 
143.  While the veteran was reported to have a history of 
sinusitis on VA examination in May 1992, there is no 
demonstration of a current diagnosis for chronic sinusitis of 
record.  Moreover, there is no competent evidence linking 
sinusitis to the appellant's active duty service.

As a well grounded claim requires competent evidence of a 
current disability, usually shown by a medical diagnosis, as 
well as competent evidence of a nexus between the inservice 
disease and the current disability, the Board finds that the 
absence of competent evidence showing evidence of current 
chronic sinusitis that is related to service mandates that 
this claim of service connection be denied as not well 
grounded.  Lay assertions concerning questions of medical 
diagnosis or causation cannot constitute competent evidence 
sufficient to render a claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its above discussion sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


B.  Service Connection for a Respiratory Disorder

The veteran contends, in essence, that she has a respiratory 
disorder that is due to disease or injury incurred in or 
aggravated by service.

As noted hereinabove, the service medical records show that, 
in March 1991, the veteran was assessed with acute upper 
respiratory infection.

In August 1996, Karen R. Skarda, M.D., reported that the 
veteran had continued to have ongoing signs and symptoms of 
allergic rhinitis and bronchial asthma.  Dr. Skarda reported 
that, upon reviewing the medical documents, the veteran's 
symptoms had begun in February 1991 and had continued to 
become worse.  The veteran was reported to have developed 
chronic bronchitis, bronchial asthma and perennial nasal 
allergy during the period from February to March 1991.

The Board finds that, in light of this evidence, the 
veteran's claim of service connection for a respiratory 
disorder is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. § 5107.  


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for chronic sinusitis not having been received, 
the appeal is denied.

Evidence of a well-grounded claim for a respiratory disorder 
has been submitted.


REMAND

Because the claim for service connection for a respiratory 
disorder is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  In view of the August 1996 statement by Karen 
R. Skarda, M.D., and the totality of the clinical record, the 
Board finds that a medical opinion addressing the etiology of 
the veteran's current respiratory disorder should be obtained 
after all available medical records have been obtained and 
associated with the claims file.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that she identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom she has received treatment for 
a respiratory disorder since service.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records, 
to include all office records of Dr. 
Skarda, which have not already been 
obtained.

2.  The veteran should then be scheduled 
for a VA pulmonary examination to 
determine the nature and etiology of any 
respiratory disorder.  The examiner must 
be provided with the claims folder for 
review in connection with his or her 
evaluation.  The examiner must review 
the veteran's entire claims file, 
including the service medical records 
and the August 1996 statement by Karen 
R. Skarda, M.D..  The examiner should 
then comment on the presence of any 
current respiratory disorder found on 
examination.  Finally, the examiner must 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran currently has a respiratory 
disorder that is etiologically related 
to disease or injury incurred in or 
aggravated by the veteran's service.  
Should the examiner reach a conclusion 
contrary to that offered by Dr. Skarda a 
complete rationale for the differing 
opinion must be provided.  The 
examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic 
respiratory disorder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



